Dismissed and Memorandum Opinion filed November 13, 2012.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-12-00743-CV

                         RAFAEL VELAZQUEZ, Appellant

                                          V.

                 THE BANK OF NEW YORK MELLON, Appellee


               On Appeal from the County Civil Court at Law No. 3
                             Harris County, Texas
                        Trial Court Cause No. 1016653


                  MEMORANDUM                       OPINION


      This is an appeal from a judgment signed August 1, 2012. The notice of appeal
was filed August 13, 2012. To date, our records show that appellant has not paid the
$175.00 appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil
cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for establishing
indigence); see also; Tex. Gov’t Code Ann. ' 51.207.

      On September 25, 2012, this court ordered appellant to pay the appellate filing fee
on or before October 10, 2012, or the appeal would be dismissed. Appellant has not paid
the appellate filing fee. Accordingly, the appeal is ordered dismissed. See Tex. R. App. P.
42.3(c) (allowing involuntary dismissal of case because appellant has failed to comply
with notice from clerk requiring response or other action within specified time).


                                          PER CURIAM


Panel consists of Chief Justice Adele Hedges and Justices Brown and Busby.




                                             2